Opinion issued June 7, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00027-CV



DOV AVNI KAMINETZKY A/K/A DOV K. AVNI, Appellant

V.

CONDOR EQUITIES, L.P.; ESTATE OF SAMUEL NEWMAN; ESTATE
OF ELEANOR NEWMAN; HOLLY BLANK; DAVID A. NEWMAN; THE
STATE OF NEW YORK; FROST NATIONAL BANK OF SAN ANTONIO,
AND STATE STORES, INC., Appellees



On Appeal from the 333rd District Court
Harris County, Texas
Trial Court Cause No. 2004-42762



MEMORANDUM OPINION	Appellant Dov Avni Kaminetzky a/k/a Dov K. Avni has failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not adequately
respond.  See Tex. R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Bland.